DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-27 drawn to an anodeless lithium metal battery in the reply filed on 4-1-2021 is acknowledged.  The traversal is on the ground(s) that the method claims should also be search.  This is not found persuasive because the product claims are searched in H01M 4/382 and the method claims need to have a search in H01M 4/0404 and that the product as claimed can be made by another and materially different the method such as placing a solid anolyte between the anode current collector and the separator instead of coating.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-1-2021.
Applicant’s election without traverse of an anodeless lithium metal battery comprising an anode current collector comprising copper and not a mesh current collector which is not further comprise lithium on the anode current collector; a st liquid electrolyte comprising an ether comprising ethylene glycol dimethyl ether, a metal comprising lithium metal and further comprises a nonwoven fabric comprising cellulose and comprising a liquid-impermeable ion-conductive composite membrane comprising a solid ionic conductor comprising  (Li1+xTi2-xAl(PO4)3 between the composite electrolyte and the cathode, not including a non-ionic conductor and does not further comprise a porous polymer membrane between the composite electrolyte and the liquid impermeable ion-conductive composite membrane or a barrier protecting the liquid-impermeable ion-conductive composite membrane in the reply filed on 4-1-2021 is acknowledged.
Claims 7, 11, 14, 18-19 and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-1-2021.
Claim Rejections - 35 USC § 112
Claims 1-6, 8-10, 12-13, 15-17, 20-22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of 
Claims 1-6, 8-10, 12-13, 15, 20-22 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the metal in the composite electrolyte to be in the form of a particle or powder, does not reasonably provide enablement for the lithium metal to be present in any shape.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-6, 8-10, 12-13, 15-17, 20-22 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st liquid electrolyte comprising a lithium salt and an organic solvent comprising an ether compound, a fluorinated ether compound or a sulfone compound, does not reasonably provide enablement for any organic solvent to be used for the 1st liquid electrolyte of the composite electrolyte.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-6, 8-10, 12-13, 15-17, 20-22 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 1 is rejected because it is unclear how an anode current collector is on the cathode.            Claim 5 is rejected because the claim should depend from claim 4 and not claim 3.            Claim 6 is rejected because “150micrometers” should instead be “150 micrometers”.           Claims 8 and 9 are rejected because a glyme compound is a subset of an ethercompound and a dioxolane compound is a cyclic ether compound.  The claim should cite instead “wherein the organic solvent comprises at least one of an ether compound, st liquid electrolyte and the lithium metal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727